Citation Nr: 1629828	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  10-20 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to a referral for an extraschedular evaluation in excess of 50 percent  for migraine headaches.

2. Entitlement to a compensable initial disability rating for residuals of right heel surgery from January 1, 2009 to December 15, 2013, and to a compensable disability rating from February 28, 2014 to the present.  

3. Entitlement to a compensable initial disability rating for traumatic brain injury (TBI) from January 1, 2009 to August 17, 2015, and to a rating in excess of 10 percent disabling thereafter. 


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1987 to December 2008. 

These matters come before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. These claims have since been transferred to the RO in Montgomery, Alabama.

The Veteran testified at a Travel Board hearing in June 2011. The law requires that the Veterans Law Judge (VLJ) who conducts a hearing on an appeal must participate in any decision made on that appeal. 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707  (2015). In May 2016, the Veteran was notified that the VLJ who presided over his hearing had since retired from the Board, and offered a hearing before a different VLJ. The Veteran was further informed that if no response was received within 30 days, the case would be reassigned. To date, no response has been received. As such, the Board has reassigned the case to the undersigned VLJ and will proceed with the matters on appeal.

In a December 2015 rating decision, the RO granted service connection for left ear hearing loss. As this represents a complete grant of the Veteran's claim for entitlement to service connection, this issue is no longer before the Board on appeal.

The issue of entitlement to service connection for a right foot disability, to include hammer toes and degenerative disease, was raised by an August 2015 VA foot examination. However, this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015).

The issue of entitlement to an increased disability rating for TBI is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The schedular criteria used to assess the Veteran's migraines are not shown to be inadequate.  

2. In addition, the disability picture manifested by the Veteran's migraine disability is not shown to be exceptional at any time during the appeal period by factors such as, but not limited to, frequent hospitalizations or marked interference with employment.   

3. From January 1, 2009 to December 15, 2013, the residuals of the Veteran's right heel surgery resulted in one painful scar causing moderate functional impairment of the right foot.

4. From February 28, 2014 to the present, the residuals of the Veteran's right heel surgery resulted in one painful scar causing moderate functional impairment of the right foot.






CONCLUSIONS OF LAW

1. The criteria for a referral for an extraschedular evaluation for migraine headaches have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.14, Diagnostic Code 8100 (2015).

2. From January 1, 2009 to December 15, 2013, the criteria for a 10 percent disability rating for residuals of right heel surgery have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.118, Diagnostic Codes 7804, 7805 (2007 and 2015), 5284 (2015).

3. From February 28, 2014 to the present, the criteria for a 10 percent disability rating for residuals of right heel surgery have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.118, Diagnostic Codes 7804 (2015), 5284 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015). Per the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the veteran and his or her representative, if any, of any information and medical or lay evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The United States Court of Appeals for Veterans Claims (Court) has interpreted this to mean that VA must inform the veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

First, VA has satisfied its duty to notify the Veteran. In a letter dated August 2008, the Veteran was notified of the information and evidence necessary to substantiate his claims; the information and evidence that VA would seek to provide; and the information and evidence that he was expected to provide. The letter also notified the Veteran of the process by which disability ratings and effective dates are established. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Further, VA has satisfied its duty to assist the Veteran. The claims file includes the Veteran's VA, Department of Defense, and private treatment records. The Veteran was also provided with relevant VA examinations in January 2010, July 2014, April 2015, and August 2015. The accompanying reports reflect that the VA examiners reviewed the Veteran's claims file, recorded his current complaints, conducted appropriate examinations, rendered appropriate diagnoses and opinions consistent with the evidence of record, and provided sufficient information to evaluate the Veteran's disabilities. As such, the Board finds that the VA examination reports are adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

As noted above, the Veteran was also afforded a Travel Board hearing in June 2011, during which the Veteran and his representative presented oral arguments in support of his claims. Per the provisions of 38 C.F.R. § 3.103(c)(2) (2015), the VLJ who conducts such a hearing must fulfill the duty to (1) fully explain the issues; and 
(2) suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010). Here, the VLJ clearly identified the issues on appeal and asked the Veteran specific questions concerning the onset and present level of his claimed disabilities. The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claims. Neither the Veteran nor his representative have suggested any deficiency in the conduct of the hearing. Therefore, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2015). As the VLJ who conducted the hearing is no longer at the Board, the case has been reassigned to the undersigned VLJ, as addressed above.

Accordingly, the Board finds that VA satisfied its duties to notify and assist the Veteran under governing laws and regulations. 

Stegall Considerations

These claims were remanded by the Board in May 2013. At that time, the RO was instructed to: 1) Contact the Veteran to determine whether additional treatment records existed, and to obtain any such records identified; 2) schedule the Veteran for an appropriate VA examination to determine the nature and severity of his service-connected residuals of right heel surgery disability; 3) readjudicate the issues on appeal; and 4) issue a Supplemental Statement of the Case (SSOC) if any benefit sought remained denied. 

A claimant has the right to substantial compliance with remand directives. Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see also D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required). Here, the Veteran was afforded the opportunity to identify and provide additional treatment records, and has since indicated that no additional records exist. He was subsequently provided with VA foot examinations in July 2014 and August 2015, whereupon the RO readjudicated the matters on appeal. An SSOC was provided in December 2015.  

As such, the Board finds that there has been substantial compliance with its May 2013 remand directives as it relates to the Veteran's migraine and right heel claims.

Extraschedular Consideration for Migraine Headaches

The Veteran was granted service connection for migraine headaches and assigned a noncompensable disability rating in a January 2009 rating decision. The Veteran filed a timely notice of disagreement in February 2009, contending that an initial compensable rating was warranted. An April 2010 Statement of the Case (SOC) continued the noncompensable disability rating, and the Veteran properly filed a VA Form 9 in May 2010. The claim was remanded by the Board in May 2013 for additional development. In a December 2015 rating decision, the Veteran was awarded a 50 percent disability rating effective April 7, 2015. A subsequent February 2016 rating decision altered the effective date to January 1, 2009. 

The Veteran was rated under Diagnostic Code 8100, which establishes a maximum disability rating of 50 percent. As such, the Veteran has been awarded the maximum disability rating available under this Diagnostic Code. 

Accordingly, the Board now turns to the question of whether an extraschedular disability rating is warranted in this case. 

An extraschedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable. 38 C.F.R. § 3.321(b)(1) (2015). 

The determination of whether a claimant is entitled to an extraschedular rating under § 3.321 is a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008). First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors, such as marked interference with employment and frequent periods of hospitalization. Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the case at hand, there is significant evidence of record speaking to the impact of the Veteran's migraine disability, including the Veteran's June 2011 testimony, VA medical examinations dated November 2012, April 2015, and August 2015, and additional VA and private medical records. Such evidence establishes that the Veteran typically experiences migraine headaches two to three times per week, with each headache lasting less than 24 hours to 48 hours. These headaches are commonly accompanied by a number of related symptoms, including: pulsating or throbbing head pain; pain localized to one side of the head; pain worsened with physical activity; nausea; vomiting; sensitivity to light and sound; and changes in vision. Both sides of the head were affected. As a result, multiple examiners opined that the Veteran's symptoms may prevent him from performing his work duties at times. The Veteran treated his symptoms with a number of medications, and indicated in June 2011 that they were largely successful in managing his migraines.  

In light of the above symptoms, the Veteran has been awarded a 50 percent disability rating for his migraines. Such a disability rating is awarded upon evidence of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 

Regarding extraschedular consideration, the Board has carefully compared the level of severity and symptomatology of the Veteran's migraines with the established criteria found in the rating schedule.  In doing so, the Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which he is currently evaluated. The Veteran's primary symptoms include frequent and prolonged headaches commonly accompanied by light sensitivity, nausea, and changes in vision. Although multiple VA examiners have asserted that the Veteran's migraines may impede his ability to perform certain work duties, there is no evidence that this disability has caused even moderate economic inadaptability such as prolonged absences from work or retirement. As such, the full scope of the Veteran's symptoms have been properly accounted for, and the criteria for the assigned disability ratings assigned herein more than reasonably describe the Veteran's disability levels and symptomatology.

Moreover, even if the Board were to find that the schedular evaluations for the Veteran's migraines were inadequate in this case, the Board does not find that there is such an exceptional disability picture present as to justify referral for extraschedular evaluation. Specifically, the Board notes that the Veteran has not been hospitalized as a result of his migraines or the symptoms thereof. Additionally, the Board acknowledges that multiple examiners have opined that the Veteran's migraines may interfere with his ability to perform certain work duties. However, there is no evidence of record indicating that such interference has occurred, such as a history of sick days or any disciplinary actions from the Veteran's employers. As such, the Board does not find that an exceptional disability picture exists here.

While the Board notes that those two noted factors are not exhaustive of an exceptional disability picture, but rather examples of such, the Board notes that the evidence of record does not provide any other factors on which the Board may find that an exceptional disability picture exists in this case respecting the Veteran's migraine disability. Further, neither the Veteran nor his representative has alleged any exceptional disability picture with regard to his migraines.

Thus although the Veteran's migraine disability has never been referred to the Director of Compensation for opinions in this case, the Board finds that such a referral is not warranted based on the above.   

For these reasons, as the rating schedule is adequate to evaluate the headache disability, referral for extraschedular consideration is not in order. See 38 C.F.R. §§ 3.102, 3.321 (2015); Thun, supra.  

Compensable Disability Rating for Residuals of Right Heel Surgery

The Veteran was granted service connection for status post right heel surgery with scarring and assigned a noncompensable disability rating in a January 2009 rating decision. The Veteran filed a timely notice of disagreement in February 2009, contending that an initial compensable rating was warranted. An April 2010 Statement of the Case (SOC) continued the noncompensable disability rating, and the Veteran properly filed a VA Form 9 in May 2010. The claim was remanded by the Board in May 2013 for additional development. A September 2014 rating decision awarded the Veteran a temporary total evaluation from December 16, 2013 to March 1, 2014, on the basis of surgical treatment necessitating convalescence. A December 2015 SSOC continued the Veteran's noncompensable rating for all additional portions of the appeals period. The claim has now been returned to the Board for appellate review. 

As such, the Board must now consider whether a compensable disability rating is warranted from January 1, 2009 to December 15, 2013, and from February 28, 2014 to the present. As the Veteran's claim is divided into two distinct periods of time, the Board will address each period in turn. 

Before doing so, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, placing an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no obligation to discuss, in detail, the extensive evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as it relates to the Veteran's claim.

Legal Criteria

Disability ratings are assigned under a schedule for rating disabilities and based on a comparison of the veteran's symptoms to the criteria in the rating schedule. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015). Disability evaluations are determined by assessing the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the ratings schedule. Individual disabilities are assigned separate Diagnostic Codes, and ratings are based on the average impairment of earning capacity. See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015). If there is a question as to which evaluation should be applied to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015).

The primary focus in a claim for increased rating is the present level of disability. Although the overall history of the veteran's disability shall be considered, the regulations do not give past medical reports precedence over current findings. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Additionally, a staged rating is warranted if the evidence demonstrates distinct periods of time in which a service-connected disability exhibited diverse symptoms meeting the criteria for different ratings throughout the course of the appeal. Fenderson v. West, 12 Vet. App, 119, 125-126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Here, the Veteran's disability was previously rated under Diagnostic Code 7805-5284. Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating. 38 C.F.R. § 4.27 (2015). 

The Board notes that the rating criteria for scars have changed, effective October 23, 2008. 73 Fed. Reg. 54,710-12 (Sept. 23, 2008). The implementing regulation for the new rating criteria provides that these revisions apply only to applications for benefits received by VA on or after October 23, 2008. VA's General Counsel, in a precedent opinion, has held that when a new regulation is issued while a claim is pending before VA, unless clearly specified otherwise, VA must apply the new provision to the claim from the effective date of the change as long as the application would not produce retroactive effects. VAOPGCPREC 7-2003 (Nov. 19, 2003); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003). In this case, the Board will apply both the old and new regulations.

Prior to October 23, 2008, scars (other than those involving the head, face, or neck) that are deep or that cause limited motion warranted a 10 percent rating for an area or areas exceeding 6 square inches (39 sq. cm.). A 20 percent rating was warranted for an area or areas of such scars exceeding 12 square inches (77 sq.cm.). 38 C.F.R. § 4.118, Diagnostic Code 7801 (2008). Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, were separately rated and combined in accordance with 38 C.F.R. § 4.25. 38 C.F.R. § 4.118, Diagnostic Code 7801, Note (1) (2008). A deep scar was one associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7801, Note (2) (2008). A 10 percent rating was also warranted for scars (other than those on the head, face, or neck) that were superficial and that did not cause limited motion, provided that they covered an area or areas of 144 square inches (929 sq. cm.) or greater. 38 C.F.R. § 4.118, Diagnostic Code 7802 (2008). A 10 percent rating was also warranted for scars which were superficial and unstable. 38 C.F.R. § 4.118, Diagnostic Code 7803 (2008). An unstable scar was one where, for any reason, there was frequent loss of covering of skin over the scar. 38 C.F.R. § 4.118, Diagnostic Code 7803 (2008). A 10 percent rating was also warranted for a superficial scar which was painful on examination. 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008). Other scars were rated based on the limitation of function of the affected part. 38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).

Under the most recent criteria, Diagnostic Code 7804 pertains to evaluation of scars that are unstable or painful, with the assignment of a 10 percent rating for one or two such scars, a 20 percent rating for three or four scars, and a 30 percent rating for five or more scars. Note 1 defines an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar. Note 2 provides that where one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars. Note 3 states that scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under 7804 when applicable. 38 C.F.R. § 4.118 (2015).

Diagnostic Codes 7801 and 7802 continue to provide for assignment of disability evaluations on the basis of surface area of the affected scars. The revised Diagnostic Code 7805 applies to other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804. A rating is to be assigned on the basis of any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-04 under another appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2015).

Further, under Diagnostic Code 5284, foot injuries that are shown to be moderate in severity are assigned a 10 percent disability rating. 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2015). Moderately severe foot injuries are assigned a 20 percent disability rating. Id. Severe foot injuries are assigned a 30 percent disability rating. In instances where the foot injury has resulted in actual loss of use of the foot, a schedular maximum 40 percent disability rating is warranted. Id. 

Additionally, the Note to Diagnostic Code 5284 indicates that a maximum 40 percent rating will be assigned for actual loss of use of the foot. Id. The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities. Id. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just. 38 C.F.R. § 4.6 (2015).

January 1, 2009 to December 15, 2013

VA and Department of Defense treatment records dated January 2009 to August 2011 include the Veteran's reports of ongoing right heel pain and the use of medication to manage his symptoms. In January 2009, the Veteran was diagnosed with a right heel spur with soreness after physical activity, and rated his heel pain at a 3 out of 10. In February 2009, the Veteran rated his heel pain at a 6 out of 10. In April 2009, the Veteran presented with a normal gait. In May 2010, the Veteran reported soreness in the back of his heel, but no pain along the scar line. The Veteran further indicated that he experienced pain mainly when transferring from hot to cold climates. No pain was reported upon walking, but was reported upon running. The Veteran rated his pain at a 2 out of 10. During examination, pain was greatest on palpation to the bony process posterior calcaneus at Achilles insertion. He was prescribed a cork heel lift and heel cups at that time. In July 2011, some swelling was noted at the heel, and the Veteran rated his pain at a 4 out of 10. 

The Veteran underwent VA scars examination in January 2010. At that time, the VA examiner noted a scar on the Veteran's right posterior heel area, and the Veteran reported ongoing pain along the scar line. Upon examination, the scar was noted as follows: 5.5 centimeters in length; painful; showed no signs of skin breakdown; deep; no inflammation, edema, or keloid formation; and produced no other disabling effects. As such, the examiner opined that the Veteran may experience significant effects on his occupation as a result of his disability, as the Veteran experienced soreness after prolonged standing. 

The Veteran testified regarding his right heel pain during the July 2011 hearing. At that time, the Veteran indicated that his heel pain restricted some daily activities, such that he could no longer run and often felt pain when playing with his children. The Veteran further indicated that he was prescribed medication to assist with managing his pain, but was not issued a shoe insert to assist with ambulation. 

VA treatment records dated November 2011 to May 2013 include the Veteran's reports of ongoing heel pain and the use of medication to manage his symptoms. In February 2013, the Veteran indicated that his heel pain had worsened in severity, and worsened upon walking. Upon examination, Achilles enthesis exostosis was noted, as was tenderness on palpation and pain elicited by motion. In March 2013, bilateral heel spurs were noted. 

In a March 2013 VA disability benefits questionnaire (DBQ), the examiner diagnosed the Veteran with insertional Achilles tendonitis. At that time, the Veteran complained of pain long the posterolateral aspect of the right heel.

Private treatment records dated June 2013 indicate that the Veteran was diagnosed with insertional Achilles tendonitis at that time. His pain was rated as a 4 out of 10, which improved upon treatment focusing on muscle re-education and pain relief. 

Upon review, the Board finds the Veteran's service-connected residuals of right heel surgery warrant a 10 percent disability rating for the period of January 1, 2009 to December 15, 2013. During this time, the Veteran presented with one painful scar on the bottom of his right heel, measuring approximately 5.5 centimeters in length. The Veteran reports frequent and ongoing pain as a result of said scar, often requiring the use of pain medication. See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses). At no time did the Veteran's scar result in limitation of motion or function. In addition, the Veteran's scar did not cover an area of 144 square inches or greater. Further, the Veteran's scars were not described as unstable, with frequent loss of covering of skin over the scars, nor was there pain reported on examination.  

Additionally, the residuals of the Veteran's foot surgery caused moderate functional impairment of his daily activities, such that the Veteran experienced pain upon running or standing for significant periods of time. As such, the Board finds that a disability rating of 10 percent is warranted for this period. 

February 28, 2014 to the Present

VA and Department of Defense treatment records dated February 2014 to August 2015 include the Veteran's reports of ongoing right heel pain and the use of medication to manage his symptoms. In May 2014, the Veteran described his heel pain as chronic. In July 2014, he rated his pain as a 6 out of 10, and described the pain as "coming and going." 

Private treatment records dated February 2014 to June 2014 contain reports of ongoing but inconsistent heel pain, with some pain along the scar line. In March 2014, the Veteran reported an improvement in pain. 

The Veteran underwent VA foot examination in July 2014. The Veteran reported constant heel pain at that time, which he described as a constant aching. As a result, the Veteran indicated that he had difficulty walking and standing. Pain on weight-bearing was noted upon examination. However, the examiner noted no pain, weakness, fatigability, or incoordination that would significantly limit the Veteran's functional ability during flare-ups or when the foot was used repeatedly over a period of time. The scar of the right heel was measured as 4 centimeters by .2 centimeters, and was not found to be unstable. The use of assistive devices was not reported at that time. 

The Veteran underwent VA foot examination in August 2015. He reported ongoing heel pain and the use of medication to manage his symptoms at that time. The Veteran described his heel pain as involving soreness, numbness, stiffness, and throbbing. As a result, the Veteran reported limping at times. The examiner further noted pain on weight-bearing, and indicated that the Veteran experienced pain after standing, walking, running, or driving for long periods of time. The scar measured at 8 centimeters by 0.2 centimeters, and was not found to be unstable. The Veteran did not report the use of assistive devices at that time. 

Upon review, the Board finds the Veteran's service-connected residuals of right heel surgery warrant a 10 percent disability rating for the period of February 28, 2014 to the present. Again, the Veteran's right heel surgery resulted in one painful scar, measuring between 4 and 8 centimeters long and .2 centimeters in width. The Veteran reported ongoing and semi-frequent heel pain as a result of said scar, often requiring the use of pain medication. Further, the residuals of the Veteran's foot surgery caused moderate functional impairment of his daily activities, such that the Veteran felt pain upon standing, walking, running, or driving for significant periods of time. Although the Veteran reported an increase in heel pain, the resultant disability was not so severe as to necessitate the use of ambulatory devices to assist with walking. As such, the Board finds that a disability rating of 10 percent is warranted for this period.

Extraschedular Consideration

The Board has also considered whether this case should be referred for extraschedular consideration. See Thun, 22 Vet. App. at 115. In this case, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the rating assigned herein inadequate. The residuals of the Veteran's right heel surgery are evaluated by criteria which is found by the Board to specifically contemplate the level of impairment caused by each disability. Id. Throughout the pendency of the appeal, the Veteran's right heel disability was manifested by one scar causing varying degrees of pain and moderate functional impairment. As these symptoms are embodied by the diagnostic codes criteria for assignment of a schedular rating, the Board finds the Veteran is not entitled to referral for extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

A referral for an extraschedular evaluation for migraine headaches is denied.

Entitlement to a disability rating of 10 percent for residuals of right heel surgery for the period of January 1, 2009 to December 15, 2013 is granted.

Entitlement to a disability rating of 10 percent for residuals of right heel surgery for the period of February 28, 2014 to the present is granted. 


REMAND

Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to adjudication of the Veteran's TBI claim.

This claim was first remanded by the Board in May 2013. At that time, the Board noted that the Veteran was currently service-connected for a number of disabilities, including TBI, posttraumatic stress disorder (PTSD), migraine headaches, tinnitus, and right ear hearing loss (the Veteran has since been service-connected for left ear hearing loss, as well). In such a case, a veteran may not be assigned multiple evaluations based on the same manifestations of conditions. However, if the manifestations are clearly separable, a separate evaluation for each condition should be assigned. As such, the Board remanded the issue for a VA TBI examination, and requested that the examiner identify the Veteran's TBI symptoms and address any manifestations of a comorbid mental, neurologic, or other physical disorder that were clearly separable.  

A claimant has the right to substantial compliance with remand directives. See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the United States Court of Appeals for Veterans Claims Court (Court) or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see also D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required). Here, the Veteran underwent VA TBI examination in August 2015. However, the Board finds that the examiner did not sufficiently address the inquiries set forth in the May 2013 remand directives, by failing to address all manifest symptoms of the Veteran's TBI or any manifestations of a comorbid mental, neurologic, or other physical disorder that were clearly separable. As such, an additional remand is required at this time such that this inquiry may be adequately addressed. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA TBI examination for an opinion as to the nature and severity of this service-connected disability. All indicated examinations, tests, or studies necessary for an adequate opinion should be conducted. 

The examiner should identify all manifest symptoms of the Veteran's TBI, and address any manifestations of a comorbid mental, neurologic, or other physical disorder that are clearly separable, to include symptoms of the Veteran's service-connected PTSD, migraine headaches, tinnitus, and bilateral hearing loss. 

Opinions should be provided based on the results of any additional examinations or studies, a review of the medical evidence of record, and sound medical principles. All examination findings, with the complete rationale for all opinions expressed, should be set forth in the examination report.

2. Readjudicate the claim on appeal. If the benefit sought remain denied, issue a supplemental statement of the case to the Veteran and his representative and provide an appropriate period for response. Thereafter, return the appeal to the Board as warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


